DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, 10, 14-16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over McCamy (2016/0268457).
McCamy teaches a process for depositing a layer based on metal oxide doped with magnesium comprising:
- providing a transparent glass substrate, see wherein the process is a float glass process [0207],
- forming a gaseous mixture of a metal source and magnesocene [0093], as per the complete teachings with reference to [0091], the gaseous mixture is formed with any tin precursor which includes dibutylin diacetate (i.e. non-halogen), and 
- delivering it to the substrate surface in order to deposit the layer, understood per depositing the buffer layer, see [0092-95, 0198], and
- in regard to the metal oxide doped with magnesium being the posited over the buffer layer based on an doped an oxide and the buffer layer contacting a subjacent at least one of:
a. a layer comprising tin oxide and at least one material selected from magnesium and
b. a transparent conductive oxide layer.
As such, McCamy teaches that it is operable to form:
- a mixed metal oxide containing magnesium deposited over
- a buffer layer that is an undoped tin oxide layer (the buffer layer comprises tin oxide with one or more oxide materials, further per [0060-62] this includes mixtures of materials other than at dopant levels), and depositing it
- over-top of a transparent conductive oxide layer - as the teachings are not limited in any number of those materials/layers can be combined in any order to meet the requirements of the second coating. One would combine the materials as noted, meeting the claim limitations, with an expectation of forming an operable second layer per the process of McCamy.
	Regarding claim 3, as per above McCamy teaches a metal acetate.
	Regarding claims 5-8, 18 and 19, as per [0060], the teachings include that the buffer layer can comprise one or more oxide materials, including titanium oxide and or tin oxide. Therefore it would have been further obvious to include a titanium precursor in the mixture and/or in the described layers.  Examiner takes official notice that the claimed compounds are known in the art and would have been further obvious and therefore do not set forth patentability of the claims.  The multiple claims 
	Regarding claim 10, the teachings include that the buffer layer comprises magnesium doped oxide films [0061], therefore it would have been further obvious to include such a layer in the composition as described by McCamy.  McCamy generally teaches that a dopant is present in less than 10 weight percent, which would be understood to overlap the claimed range [0053].
	Regarding claims 14 and 22-24, it would be understood that the gaseous mixture would be heated in some type of evaporator system, to select a particular temperature would be understood as a result effective variable in order to effectively provide the reactant.	
	Regarding claim 15, examiner takes official notice that it is well known to apply a carrier gas and/or diluent gases.
	Regarding claim 16, as above, the intervening layers are previously deposited.
	Regarding claims 20 and 21, as per the cited teachings above McCamy teaches mixed oxides including mixtures and also dopant levels therefore a mixed oxide with magnesium oxide would have been considered an operable choice in the buffer layer based on the teachings. The exact composition is selectable wherein McCamy teaches the range of mixed oxides and doped films and further the disparate claims suggest that the particular amounts are not critical.
	
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	


Response to Arguments
Applicant’s arguments with respect to instant claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.  The teachings of McCamy are applied solely and teach the obviousness of the claimed method, except claim 25 is considered allowable over the teachings because this particular combination of materials is not envisioned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715